Exhibit 10.17

Special Retirement Supplement Agreement Exhibit 10.17

December 22, 2005

Mr. Frank Gardner

5435 Hobbit Road

Cincinnati, OH 45243

 

Re: Your Retirement

Dear Frank:

Again, congratulations on your well-deserved retirement! This letter simply
summarizes the terms of your retirement, which will become effective
December 31, 2005.

As was recently reviewed with you, upon your retirement, you will be entitled to
the customary retirement benefits provided under the company’s benefit plans in
which you currently participate. In accordance with the company’s long-term
incentive plan, all of your unvested equity awards will immediately vest upon
your retirement, with your stock options remaining exercisable for the remainder
of their respective terms. Your performance-based restricted share award for
2005 will be determined by the compensation committee and paid to you by no
later than March 15, 2006.

In addition to the foregoing, you will receive a pension supplement of $450,000
and a payment of $550,000 in lieu of the compensation forfeited due to your
early retirement. These two payments will be made no later than January 31,
2006. Finally, we are delighted that you have agreed to provide business
consulting services to the company and its operating divisions pursuant to a
two-year agreement beginning January 1, 2006 at a retainer amount of $250,000
per year. The form of such consulting agreement is attached hereto.



--------------------------------------------------------------------------------

Mr. Frank Gardner

Page 2

December 22, 2005

On behalf of all your many friends and colleagues here at Scripps, I thank you
for your many years of dedicated service and countless contributions to the
company. We wish you the very best in retirement.

Sincerely,

 

/s/ Kenneth W. Lowe

Kenneth W. Lowe

Acknowledged & Understood:

/s/ Frank Gardner

Frank Gardner

Attachment

 

cc: Joe NeCastro

A. B. Cruz III

Jennifer Weber